Citation Nr: 1228209	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-10 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating greater than 20 percent for duodenal ulcer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from November 1950 to October 1952. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California which continued the 20 percent rating for duodenal ulcer and denied reopening a claim for service connection for cold injury residuals of the hands and two great toes. 

In an April 2011 decision the Board reopened the claim for service connection for cold injury residuals of the hands and two great toes and remanded the issue.  A May 2012 RO rating decision granted service connection for cold injury residuals of the hands and two great toes and that issue is no longer before the Board. 

The April 2011 Board decision also remanded the issue of an increased rating greater than 20 percent for duodenal ulcer for further development. 

This appeal has been advanced on the Board's docket pursuant to C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's duodenal ulcer is manifested by frequent abdominal pain relieved by antacids; nausea and vomiting; occasional hematemesis and melena; but no anemia or weight loss and no recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.. 


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for duodenal ulcer are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.114, Diagnostic Code 7305 (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

A January 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran identified treatment for his ulcers by Dr. PC, and completed a Form 21-4142, Authorization and Consent to obtain the records.  VA requested the records from Dr. PC who replied that there were records however the VA would need to pay for the copying of the records as the Veteran's file was 12 years old and two inches thick.  VA will not pay any fees charged by a custodian to provide records requested.  38 C.F.R. § 3.159(c).  Therefore the records are determined to be unavailable.  In a July 2011 letter the Veteran was informed of the unavailable records and told he could submit a copy of the treatment records himself if he would like them considered.  No records have been received.  The VA has made reasonable efforts to obtain the relevant records, and no further effort is required.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in February 2007 and January 2010; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate as the examiners evaluated the Veteran's current disability level and provided findings to allow for proper application of the rating criteria. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's duodenal ulcer is rated under 38 C.F.R. § 4.114, Diagnostic Code 7305. 

Diagnostic Code 7305 provides the rating criteria for duodenal ulcers.  A moderate duodenal ulcer with recurring episodes of severe symptoms 2 or 3 times a year averaging 10 days in duration or with continuous moderate manifestations warrants a 20 percent rating; a 40 percent rating is assigned for moderately severe ulcer disease manifested by symptoms less than "severe" but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least 4 or more times a year; and a 60 percent rating is assigned for severe symptoms manifested by pain which is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis(vomiting of blood) or melena(black tarry stools), with manifestations of anemia and weight loss productive of definite impairment of health. 

VA treatment records note that in September 2006 the Veteran denied any abdominal pain and his abdomen was flat, normal and soft. 

At a February 2007 VA examination the Veteran reported having a duodenal ulcer for 55 years.  His stomach condition has affected his general body health in that he has to watch what he eats, avoids stress and takes medication.  The Veteran reported frequent stomach pain, hurting and burning pain, which is partially relieved by Rolaids, Tums and Maalox.  Sometimes he has to get up at night to eat or take medication.  The Veteran's condition has not affected his body weight.  He reported symptoms of constipation and occasional stomach distention without nausea or vomiting.  The Veteran reported sometimes vomiting blood, but the last time was 5 years prior.  He reported passing black colored blood in his stool twice a year, the last time being 5 months ago.  The bleeding has not caused anemia.  The functional impairment from his stomach condition is that he has to watch what he eats and sometimes he has to get up at night to relieve his discomfort.  The abdomen was soft and non-tender with bowel sounds present, no hepatosplenomegaly or ascites, no rebound or guarding, and no evidence of hernia.  The examiner diagnosed duodenal ulcer without anemia or malnutrition. 

In November 2007 the Veteran reported abdominal pain but denied constipation, nausea, vomiting, diarrhea.  His abdomen was flat normal and soft. 

In January 2010 a VA examination was conducted.  The Veteran reported gaining 10 pounds in the last year.  He reported frequent abdominal pain mid epigastric which is relieved by antacids.  The Veteran reported nausea and vomiting as often as once a day, which is usually brought on by stress or spicy food.  He has vomited blood ten times in total and the last time was one year prior.  The Veteran reported passing black tarry stools ten times in total and the last time was 6 months prior.  The bleeding has not caused anemia.  He takes antacids and proton pump blocker type medications which provides fair transient relief with the side effect of constipation.  The Veteran reported being hospitalized for a bleeding ulcer in 1952.  He denied diarrhea and abdominal distention and reported that his stomach condition does not cause incapacitation.  The Veteran reported no overall functional impairment from this condition.  Physical examination found mild mid epigastric tenderness to palpation without rebound.  The examiner reported the condition does not cause significant anemia and there were no findings of malnutrition. 

The Veteran's duodenal ulcer does not meet the rating criteria for a higher, 40 percent, rating.  The Veteran's duodenal ulcer is manifested by no greater than moderate symptoms of abdominal pain, nausea and vomiting, with occasional hematemesis and melena.  Even if the Veteran's symptoms were moderately severe, there is no impairment of health manifested by anemia and weight loss.  The Veteran reported no incapacitating episodes.  A higher rating for duodenal ulcer is not warranted. 

The assignment of different ratings throughout the pendency of the Veteran's appeal has been considered but the evidence does not support staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran believes that his duodenal ulcer should be rated higher.  He is competent to report his symptomatology.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the rating criteria for duodenal ulcer and his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Extraschedular 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected duodenal ulcer but the competent evidence reflects that those symptoms are not present in this case.  There is no indication of marked interference with employment or frequent periods of hospitalization.

ORDER

Entitlement to an increased rating greater than 20 percent for duodenal ulcer is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


